SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported) November 13, 2007 VERAMARK TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-13898 16-1192368 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3750 Monroe Avenue, Pittsford, New York 14534 (Address of Principal Executive Offices including zip code) (585) 381-6000 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ( ) Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ( ) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( ) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ( ) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On November 13, 2007, the Registrant issued a press release announcing the Registrant’s financial results for the quarter and nine months ended September 30, 2007.A copy of the Registrant’s press release is attached hereto as Exhibit 99.1 and hereby incorporated by reference.The information in this Form 8-K is being furnished under Item 2.02 and shall not be deemed to be “filed” for the purposes of section 18 of the Securities and Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized in Pittsford, New York on November 13, 2007. Veramark Technologies, Inc. By: /s/ Ronald C. Lundy Ronald C. Lundy, Vice President of Finance and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit 99.1 Press Release dated November 13, 2007, issued by Veramark Technologies, Inc. (the “Registrant”).
